Citation Nr: 1104462	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  04-37 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a 
bilateral hearing loss disability.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel
INTRODUCTION

The Veteran had active service from November 1969 to November 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from May 2004 and August 2005 rating decisions by the 
above Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded these claims for further development in a 
September 2009 remand.  The required development has been 
completed and this case is appropriately before the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to a compensable rating for bilateral 
hearing loss and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT


1.  An unappealed June 2002 Board decision denied service 
connection for a low back disorder.

2.  The evidence associated with the claims file subsequent to 
the June 2002 Board decision does not relate to an unestablished 
fact necessary to establish a service connection claim for a low 
back disability, or raise a reasonable possibility of 
substantiating the same.  




CONCLUSIONS OF LAW

1.  The June 2002 Board decision, which denied reopening of a 
claim of entitlement to service connection for a low back 
disorder, is final.  38 U.S.C.A. §§ 7104, 7266 (West 2002 & Supp. 
2010); 38 C.F.R. § 20.1100, 20.1104 (2010).  

2.  The evidence received subsequent to the June 2002 decision 
denying service connection for a low back disorder is not new and 
material, and the claim for service connection for a low back 
disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.  

New and Material Evidence

In October 1976, the Veteran raised a claim of entitlement to 
service connection for a low back disorder.  This claim was 
denied in a December 1976 rating decision.  The Veteran did not 
file a timely appeal.  Consequently, the February 1978 rating 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302.  The RO again denied the claim in an April 1982 rating 
decision, which also became final.  

In May 1996, the Veteran filed another request to reopen his 
claim for service connection for a low back disorder.  The claim 
was denied in a July 1996 rating decision, and the Veteran filed 
a timely appeal.  Ultimately, the Board confirmed the RO's denial 
of reopening the claim of entitlement to service connection in a 
June 2002 decision.  The Veteran did not appeal the Board's 
decision to the Court of Veterans Appeals (Court), and thus, the 
June 2002 decision of the Board became final.  See 38 U.S.C.A. 
§ 7266; 38 C.F.R. §§ 20.1100, 20.1104.  

Subsequently, the RO again denied reopening of the Veteran's 
claim in an August 2005 rating decision that is the subject of 
this appeal.

Based on the procedural history outlined above, the issue for 
consideration with respect to the Veteran's claims is whether new 
and material evidence has been received to reopen the claim.  

It appears that the RO did not address the low back disorder 
claim on the merits in its August 2005 rating decision.  However, 
the preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim on 
its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, 
regardless of the manner in which the RO characterized the issue, 
the initial question before the Board is whether new and material 
evidence has been presented.  

Effective from August 29, 2001, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under section 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (eliminating the previous 
requirement of a well-grounded claim).

The evidence of record at the time of the last final June 2002 
Board decision denying the Veteran's claim of entitlement to 
service connection for a low back disorder included service 
treatment records (STRs), treatment records from the VAMC, and a 
VA examination from November 1976.  

The STRs showed that the Veteran was seen in service for 
complaints of low back pain.  He was diagnosed with a probable 
mild muscle strain and mechanical low back pain.  X-rays showed 
partial sacralization of L5 (a congenital abnormality).  At 
separation, the examiner noted that examination of the spine was 
abnormal and that there was a history of low back pain and 
partial sacralization of L5.  

The November 1976 VA examination report documented low back pain, 
although clinical findings of the spine were normal.  X-rays of 
the spine showed partial lumbarization of the first sacral 
segment with slight sclerosis at the atypical articulation at the 
left sacroiliac joint.  

VAMC treatment records showed initial post-service treatment for 
low back pain in 1981, and consistent treatment for degenerative 
disease of the lumbosacral spine since 1990, but no medical 
provider suggested that there was a relationship between the 
current low back disorder and active service.  

Based on the above evidence, the Board confirmed the RO's denial 
of the claim.  Specifically, the Board in June 2002 determined 
that the evidence received was not new and material as it did not 
show that the Veteran had acquired a low back disorder in active 
service or within 1 year of service, and there was no competent 
evidence relating the current diagnoses to active service.     

Evidence added to the record since the time of the last final 
denial in June 2002 includes updated outpatient records from the 
Miami VAMC, records from the Social Security Administration 
(SSA), and the contentions of the Veteran.  The VAMC records show 
ongoing treatment for back problems, but there are no competent 
opinions regarding the relationship between the current disorder 
and any disease or injury incurred during active service.  The 
Veteran reiterates his statements of continuity of 
symptomatology.  Moreover, the SSA records contain a Physical 
Residual Functional Capacity Questionnaire completed in April 
2005 by a VAMC physician in which the physician indicates the 
Veteran's back pain had been present for more than 20 years 
(placing its inception at least as early as 1985).         

The totality of evidence added to the record since the previous 
June 2002 denial does not constitute new and material evidence.  
Regarding first the Veteran's lay contentions, these are 
essentially cumulative and redundant of evidence previously 
submitted, as similar contentions were considered and rejected by 
the Board in 2002.  As for the remainder of the evidence received 
since 2002, it does not address the existence of a nexus between 
the current disorder and active service, which is an 
unestablished fact necessary to substantiate the claim.  Although 
the April 2005 Questionnaire indicates a long history of back 
pain, the history provided places its inception more than 10 
years after separation from active service.  Further, although 
the VAMC treatment records and SSA records are recent and not 
previously submitted, the evidence is redundant, as records 
showing a current diagnosis and treatment for the low back have 
already been received.  Finally, it does not raise a reasonable 
possibility of substantiating the low back disorder claim.  
Therefore, the Board finds that the criteria under 38 C.F.R. 
§ 3.156(a) have not been satisfied, and the claim cannot be 
reopened.  
 

Duty to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.
 
In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, with regard to the low back disorder claim, the 
notice letter provided to the Veteran in November 2004 included 
the criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  Consequently, 
the Board finds that adequate notice has been provided, as he was 
informed about what evidence was necessary to substantiate the 
elements required to establish service connection that were found 
insufficient in the previous denial.  

With respect to the Dingess requirements, in January 2008, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Based on the above, any potential notice deficiencies do not 
affect the essential fairness of the adjudication.  Therefore, 
any presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained outpatient treatment records from the 
Miami VAMC and records from the SSA.  Further, the Veteran 
submitted private outpatient treatment records. 

Next, a specific VA medical opinion with regard to the low back 
claim is not needed to consider whether the Veteran has submitted 
new and material evidence but, rather, the Board has reviewed all 
the evidence submitted to the claims file since the last final 
denial.  Therefore, a remand for a VA opinion is not warranted.  
See 38 C.F.R. § 3.159(c)(4)(iii) (2010).

As mentioned above, the Board remanded these claims for further 
development in a September 2009 decision.  Specifically, the 
Board directed the RO to readjudicate the claims in light of the 
evidence submitted by the Veteran since the last adjudication of 
the claims in the October 2004 and January 2008 SOCs.  The RO 
issued an SSOC in May 2010 in which it considered the newly 
received evidence.  Thus, the development requested by the Board 
has been completed.  

Therefore, the available records and medical evidence have been 
obtained in order to make adequate determinations as to these 
claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having not been submitted, the request 
to reopen the claim of entitlement to service connection for a 
low back disorder is denied.  


REMAND

The Veteran seeks an increased rating for his bilateral hearing 
loss.  While review of the evidence indicates he was afforded VA 
audiological consultations in November 2006 and March 2009, 
neither evaluation yielded specific pure tone threshold results, 
as is necessary for VA ratings purposes.  The last VA 
audiological examination with results for VA ratings purposes 
dates to April 2004, more than 5 years ago.  Where the record 
does not adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  See 
38 U.S.C.A. § 5103A(d); Suttman v. Brown, 5 Vet. App. 127, 138 
(1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007), the Court held that, in addition to dictating objective 
test results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  

Finally, as noted in the introduction, the Veteran has also 
perfected an appeal of his claim for a TDIU.  However, because 
this issue is inextricably intertwined with his claim for an 
increased rating for his bilateral hearing loss, it will be 
deferred pending resolution of the increased rating claim.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination to determine the 
current severity of his service-connected 
bilateral hearing loss.  All pertinent 
symptomatology and findings must be reported 
in detail.  Any indicated diagnostic tests 
and studies, to include an audiogram, must be 
accomplished.  Specifically, the results of 
the audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results of 
the word recognition test, in percentages, 
using the Maryland CNC test.  Finally, the 
audiologist must also comment on whether the 
Veteran's bilateral hearing loss results in 
any unusual or exceptional impairment in his 
daily functioning in occupational and/or 
social settings.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claims, including his TDIU claim, in light of 
any additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before the 
record is returned to the Board for further 
review.  

The Board offers no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
T.D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


